Citation Nr: 1645513	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  08-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability.

2. Entitlement to service connection for neck disability.

3. Entitlement to service connection (for treatment purposes) for teeth other than numbers 23, 24, and 25.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1981.  This case comes before the Board of Veterans Affairs (Board) on appeal from a Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in June 2007 that inter alia, (1) denied service connection for bipolar disorder and (2) declined to reopen a claim of service connection for residuals of a head and face injury (claimed as cervical spine condition).  An interim January 2010 rating decision separately denied service connection for posttraumatic stress disorder (PTSD).  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), in a December 2011 decision by the Board (by a VLJ other than the undersigned), the matters of service connection for a bipolar disorder and for PTSD were subsumed in the issue of service connection for a variously diagnosed psychiatric disability.  In the December 2011 decision, the Board remanded both issues for additional development. 

In the December 2011 decision, the Board also found that the Veteran had submitted a notice of disagreement for the issue of service connection (for treatment purposes) of teeth other than numbers 23, 24, and 25, but the RO had not made an initial rating decision from which the Veteran could disagree.  Accordingly, the Board remanded the issue so the Veteran could be provided with VCAA compliant notice.

The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2011 Board remand instructed the RO to provide the Veteran VCAA notice for the issue of service connection of teeth other than numbers 23, 24, and 25, arrange for any further development suggested by the record as to the claim, and then to adjudicate the claim.  The RO sent VCAA duty to assist letters in February 2015 and March 2015.  A January 2016 rating decision denied claims of service connection for teeth other than numbers 23, 24, and 25 and for a neck disability.  The Veteran filed a notice of disagreement in March 2016 for both issues.  The RO has not issued a statement of the case (SOC) in the matter of entitlement to service connection (for treatment purposes) of teeth other than numbers 23, 24, and 25.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case for the issuance of an SOC.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he files a substantive appeal after the SOC is issued.  

[The Board notes that while the Veteran filled an additional NOD for the issue of entitlement to service connection for a neck disability, that issue is already pending on appeal and currently before the Board and will be addressed below.]

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claims for service connection for a variously diagnosed psychiatric disability and for a neck disability.  Because there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Psychiatric Condition

In compliance with the December 2011 remand, the Veteran was provided a VA examination to determine the nature and likely cause of his psychiatric disabilities.  On January 2016 VA mental disorder examination, the examiner diagnosed major depressive disorder, but opined that it is less likely as not related to the Veteran's active service because (1) the Veteran's service treatment records (STRs) were negative for any mental health treatment, diagnoses or complaints other than the Veteran's April 1981 service separation examination (which reported "job related depression") and because (2) he was first diagnosed with mental health difficulties approximately 6 years after his discharge from service.  

The Board finds the January 2016 VA examination report and opinion are not adequate to decide the claim of service connection for a variously diagnosed psychiatric disability because the examiner did not explain why the "job-related depression" noted at separation should be discounted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  

Given that the separation examination noted that the depression was "job-related" and the Veteran's "job" for thirteen years prior to separation was his military service, the Board finds that the evidence indicates that the Veteran experienced depression during service that was related to his service.  See 38 U.S.C. § 5107(b) ("benefit of the doubt" doctrine); see also Gilbert, 1 Vet.App. at 55-56.  However, as a result of the unexplained discounting of the depression noted at separation, the examiner also did not address whether the Veteran's current depression is related to the (established) in-service depression.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, because the examination report does not adequately address the medical question that needs to be resolved for a proper determination on the matter at hand, an addendum opinion is necessary.  

Cervical Spine Condition

Also in compliance with the December 2011 remand, the Veteran was provided a VA examination to determine the nature and likely cause of his cervical spine disability.  On January 2016 VA cervical spine examination, the examiner diagnosed chronic cervical strain and early degenerative arthritis of the spine.  The examiner opined his current cervical spine disability is less likely than not related to a hyperextension injury in service caused by an incident in which the Veteran had several teeth knocked out during a game of basketball.  The examiner noted that he came to this conclusion because "the proximity of the symptoms as well as the current degenerative pathology make a direct or indirect connection less than 50 percent likely."  He also concluded that the current neck condition is less likely than not an aggravation of a previously existing injury because the Veteran's degenerative arthritis of the spine was not likely present until after service.  

The Board finds the January 2016 VA examination is inadequate to decide the claim of service connection for a neck disability.  While the examiner noted the Veteran suffered a hyperextension injury in service, the examiner did not address whether the arthritic changes in the Veteran's neck are consistent with the hyperextension injury.  Because the January 2016 opinion is inadequate, another examination to obtain an adequate opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Duty to Obtain Records

Finally, the December 2011 remand instructed the RO to arrange for an exhaustive search to locate the Veteran's outstanding STRs, to include exhaustive alternative development of treatment he received for injuries to his head and neck.  A March 2015 memorandum found that these STRs were unavailable but was later annotated as being "premature."  Therefore, it appears that the records may be available.  Because these records have not yet been associated with the record and no (adequate) formal finding of unavailability has been noted in the record, the records are still outstanding and they must be obtained on remand (or their unavailability noted for the record, in which case the Veteran must be informed according to appropriate procedures).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue an appropriate SOC addressing the Veteran's claim of service connection (for treatment purposes) for teeth other than numbers 23, 24, and 25.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matter it should be returned to the Board.

2. The AOJ should arrange for exhaustive development to secure the Veteran's complete STRs, to include exhaustive alternate source development for records of the treatment he reports he received for injuries to the head and neck (including at Grand Forks AFB Hospital in 1979-1980 and 1980-1981) and of any treatment or complaints for "job related depression" as noted on his April 1981 service separation examination.  [The Board notes that the Veteran served for over 13 years, so the separation note of "no current treatment" for in-service depression does not mean that he didn't have earlier treatment at some point during service]  If no additional records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified and provided with opportunity to submit copies of any additional STRs (or other related information) in his possession.

3. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric and cervical spine disabilities not already associated with the record, to include records form the North Texas Veterans Health Care System since June 2015, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.   

4. After the above development is complete, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the January 2016 VA mental disorders examination (or from another provider if the January 2016 examiner is unavailable).  The entire record, including this remand, must be received by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Is at least as likely as not (a 50 percent or higher probability) that the Veteran's currently diagnosed major depressive disorder is related to the report of "job related depression" noted on the Veteran's April 1981 service separation examination (which the Board finds is evidence of in-service depression).

The examiner must include an explanation (rationale) for all opinions and conclusions, and should cite to supporting factual data and medical literature where appropriate. 

5. The AOJ should also arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely cause of his cervical spine disability.  The Veteran's record (to include this remand) must be reviewed in conjunction with the examination.  Based on the record, the examiner should provide an opinion to the following:

a. Please identify (by diagnosis) each cervical spine disability entity found.

b. Regarding each cervical spine disability diagnosed, please opine whether it is at least as likely as not (defined as a 50 percent or higher probability) that the disability is related to his military service.  The examiner should specifically consider and discuss whether such disability is related to the April 1980 hyperextension injury (resulting from a basketball game).

c. Please opine whether the Veteran's arthritic changes (first identified in 1997) are consistent with the hyperextension injury in service.

The examiner must include an explanation (rationale) for all opinions and conclusions, and cite to supporting factual data and medical literature where appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


